Citation Nr: 1508721	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970, and from August 1972 to August 1974.  He died in April 2010.  The appellant is a surviving child of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

To clarify the issue on appeal, the case arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) the RO of its own accord undertook a special review of the file to determine whether retroactive benefits were warranted based on the additions, effective August 2010, of ischemic heart disease (IHD), Parkinson's disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e)(2014).  In the July 2012 decision, the RO determined that entitlement to retroactive benefits was not established.  The appellant perfected an appeal of this decision to the Board.  No other issue or claim has been raised.  The RO's determination on whether it was "correct to continue service connection for the cause of death"-as the issue was characterized in the rating decision and December 2012 statement of the case (SOC)-is not adverse and moreover did not affect the appellant, who is not in receipt of disability and indemnity compensation (DIC) benefits.  Thus, neither service connection for the cause of death nor entitlement to retroactive DIC benefits is on appeal.  See 38 U.S.C.A. § 7105(d) (West 2014).  Rather, the only issue on appeal is whether retroactive benefits may be paid under Nehmer to an eligible survivor of the Veteran if entitlement to past due compensation is established based on one of the diseases added in 2010 to the presumptive list.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development before it is ready for appellate review. 

The Veteran's VA treatment records dating from August 2007 to October 2009 must be obtained to determine whether they establish a diagnosis of an ischemic heart disease (IHD).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2)(3) (2014).  In this regard, the issue here is whether service connection for IHD may be established for the purpose of entitlement to retroactive benefits under the Nehmer rules set forth in 38 C.F.R. § 3.816 (2014).  As will be explained below, the Board finds that a claim for IHD was previously submitted in December 2002, thus triggering the potential applicability of the Nehmer provisions.  

The appellant, as a survivor of the Veteran, meets the basic eligibility requirements for entitlement to any retroactive compensation benefits authorized by § 3.816, along with the Veteran's other surviving children.  Specifically, the Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(3) (2014).  Indeed, during the Veteran's lifetime, service connection had been established for type II diabetes as a disease presumptively caused by herbicide exposure based on his Vietnam service.  See 38 C.F.R. § 3.309(e) (listing Type 2 diabetes or adult-onset diabetes as a disease presumed to have been caused by herbicide exposure).  Accordingly, the Veteran was a "Nehmer class member."  See 38 C.F.R. § 3.816(b).  When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  Because the Veteran did not have a surviving spouse, the appellant as the Veteran's child, along with the Veteran's other surviving children, is considered the first individual entitled to any retroactive benefits available under § 3.816.  See § 3.816(f)(1).  Thus, the appellant meets the basic eligibility requirements for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as his survivor (along with the other surviving children).  

VA will pay the amount of retroactive benefits due an identified payee in accordance with § 3.816(f)(1) without requiring an application from the payee.  38 C.F.R. § 3.816(f).  The provisions of 38 U.S.C. 5121(c) (West 2014) and 38 C.F.R. § 3.1000(c) (2014) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816.  § 3.816(f)(2).  Thus there was no need for the appellant to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the Veteran must be paid to the appellant and the other surviving children as a matter of course if entitlement to them is established.  See id.  

The Board notes that the appellant, along with the other surviving children, is also a Nehmer class member in his own right, since the Veteran's service-connected diabetes contributed to his death, as reflected in the April 2010 Certificate of Death.  See 38 C.F.R. § 3.816(b)(ii) (providing that a Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease).  However, for the purposes of determining eligibility for any past compensation payments due the Veteran under the Nehmer orders (as opposed to past due DIC benefits owed survivors of the Veteran as Nehmer class members), the provisions of 38 C.F.R. § 3.816(f) regarding survivors of Nehmer class member beneficiaries apply.  In essence this distinction makes no difference to the outcome of the appeal, but it might be noted for clarification purposes that a veteran need not have died from a covered herbicide disease as a condition of eligibility for any payment of past due benefits to survivors if such payments were owed the deceased veteran based on retroactive entitlement to compensation under Nehmer, which is the issue here. 

This case raises a significant possibility that retroactive benefits under Nehmer may be due the Veteran based on a past claim for IHD during the applicable time frame.  See 38 C.F.R. § 3.816(c).  Specifically, the Board finds that the Veteran submitted a claim for IHD on December 6, 2002, notwithstanding the fact that the claim was styled as an increased rating claim for diabetes.  A claim is generally defined as any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA.  See 38 C.F.R. § 3.155 (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  For the purpose of determining entitlement to retroactive benefits for covered herbicide diseases under 38 C.F.R. § 3.816, a claim will be considered a claim for compensation for a covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease.  §3.816(c)(2)(i).  However, in the alternative, such a claim will be established for the purposes of § 3.816 if VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and VA denied compensation in that decision for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  § 3.816(c)(2)(ii).  The Board finds that the latter alternative for what constitutes a claim for Nehmer purposes is applicable here, as explained in the following paragraph. 

Although the file does not necessarily reflect an intent on the part of the Veteran to submit a service connection claim for IHD, his December 2002 increased rating claim for his service-connected diabetes led to a June 2003 rating decision in which the RO denied service connection for hyperlipidemia as a possible complication of diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note (1) (2014) (providing that compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications considered as part of the diabetic process).  The issue was raised by a March 2003 VA diabetes examination in which the examiner found that the Veteran had hyperlipidemia complicated by diabetes.  The claim was denied because hyperlipidemia was not considered a compensable disability.  Cf. 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding final rule amending the criteria for evaluating endocrine system disabilities indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory test results and not, in and of themselves, disabilities).  

Hyperlipidemia is not IHD, but its denial, when considered in the context of the record, may be considered a denial of IHD on the basis that a current diagnosis was not established apart from this clinical finding.  Significantly, the code sheet to an October 2006 rating decision reflects that hyperlipidemia was assigned Diagnostic Code 7005, which pertains to arteriosclerotic heart disease (coronary artery disease).  See 38 C.F.R. § 4.104.  Arteriosclerotic heart disease or coronary artery disease (CAD) is defined as ischemic heart disease.  38 C.F.R. § 3.309(e).  Moreover, a March 2003 VA treatment record shows that the Veteran reported being diagnosed with a clogged left artery several years earlier with no treatment.  Further, the March 2003 VA examination report reflects that the Veteran was seen for chest pain a year earlier and a myocardial infarction (also an ischemic heart disease under section 3.309(e)) was ruled out.  Thus, while hyperlipidemia in itself is not IHD, it bears a close relationship with IHD, and its denial, particularly in light of the March 2003 VA treatment record, may reasonably be construed as a denial of IHD on the basis that a current diagnosis was not established, as suggested by the RO's assignment of DC 7005 to hyperlipidemia in the code sheet.  

Based on these circumstances, the Board finds that the June 2003 rating decision effectively denied service connection for IHD, which is a covered herbicide disease subject to retroactive benefits under the Nehmer rules set forth in § 3.816.  See 38 C.F.R. § 3.309(e); see also 75 Fed. Reg. 53, 202 (August 31, 2010) (providing, in pertinent part, that the Nehmer rules apply to the presumptive diseases newly added to § 3.309(e), including IHD).  Notably, there is no intent requirement to establish a claim under § 3.816(c)(2)(ii).  Rather, under this provision, so long as a rating decision during the applicable time frame is found to have denied service connection for a disease that reasonably may be construed as the same covered disease for which service connection is later awarded, the requirements for a prior claim are satisfied.  See 38 C.F.R. § 3.816(f).  

Moreover, to the extent that an increased rating claim for diabetes includes any possible complications in accordance with 38 C.F.R. § 4.119, DC 7913, the Veteran's increased rating claim for diabetes arguably includes an intent to establish service connection for any co-morbid heart conditions, including IHD, the possibility of which was raised by the March 2003 VA examiner's finding that hyperlipidemia was complicated by diabetes.  The fact that this implied claim arose in the context of a possible relationship to diabetes does not exempt it from the Nehmer provisions, as it is well settled that a claimant need not have mentioned herbicide exposure in the prior claim for a covered herbicide disease as a condition of entitlement to retroactive benefits under Nehmer.  See Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175, 1181-82 (N.D. Cal. 1999); Training Letter 10-04.  It is the disease itself and not the theory of service connection that matters in this determination.  

Accordingly, because the Veteran's December 2002 claim for IHD was pending on or after May 3, 1989 and denied in a decision issued prior to the August 2010 effective date of the amendment of § 3.309(e) adding IHD to the presumptive list, the retroactive provisions of § 3.816 apply.  See 75 Fed. Reg. 53, 202.  Under these provisions, with the exception of claims submitted within one year of service separation, the effective date of the award of service connection is the later of the date the claim was received by VA or the date the disability arose.  See § 3.816(c).  

The issue, then, is whether a diagnosis of IHD may be established since the December 6, 2002 date of claim.  The Veteran must have had IHD in order to establish service connection, and thus for the appellant and other surviving children of the Veteran, as eligible payees under § 3.816(f), to be entitled to any retroactive benefits due the Veteran pursuant to the Nehmer orders.  See 38 C.F.R. §§ 3.303(a), 3.309(e), 3.816 (2014).  If there is evidence that the Veteran had IHD, retroactive benefits under § 3.816 may be warranted back to the date of claim or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c).  Significantly, in this regard, an October 2009 VA treatment record reflects that the Veteran had a past medical history of ischemic heart disease, with a diagnosis of CAD, and underwent two stent placements in 2007 and 2008.  The Veteran's VA treatment records dating from August 2007 forward (save for the one October 2009 record just discussed) are not in the file, and it is these records which might establish a diagnosis of IHD in light of the October 2009 VA treatment record.  Several years' worth of VA treatment records dated prior to August 2007, as well as private treatment records dated in 2009 and 2010, do not reflect a diagnosis of CAD or any other heart condition indicative of IHD.  Thus the Board is unable to confirm this diagnosis or ascertain when it was first established based on the evidence of record.  Therefore, these outstanding VA treatment records must be obtained. 

In addition, the appellant should be provided an opportunity to submit evidence that the Veteran had IHD, aided by any assistance that may be warranted under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159.

The appellant must also be sent a VCAA notice letter informing him of what is required to substantiate a claim for service connection for ischemic heart disease and of the allocation of responsibilities between the appellant and VA for obtaining relevant evidence in support of the claim.  See 38 U.S.C.A §§ 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2014).  

The Board also notes that the appellant did not indicate one way or the other in his December 2012 substantive appeal (VA Form 9) whether he wished to testify at a hearing before the Board.  He should be sent a letter requesting clarification and notifying him of the available options for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice letter informing him of the requirements for establishing service connection for ischemic heart disease (IHD), and of the allocation of responsibilities between the appellant and VA for obtaining evidence in support of the claim.  

2. Obtain all outstanding VA treatment records dating from August 2007 through October 2009 from the Minneapolis and St. Cloud VA Health Care Systems, to determine whether they show a diagnosis of IHD and the earliest date of diagnosis.  

* Note: The Board finds there was a claim for IHD on December 6, 2002, as explained above.  Thus, if IHD is established, retroactive benefits under Nehmer would be due either the date of claim or the date the disability arose, whichever is later. 

3. Obtain all outstanding VA treatment records from the Milwaukee VA Medical Center dating from October 2009 to April 2010.  

4. If the benefits sought cannot be granted after the additional VA treatment records are obtained, then send the appellant a letter requesting him to clarify whether he wishes to testify at a hearing before the Board, and notifying him of his options for a Central Office, Travel Board, or videoconference hearing. 

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


